Application for summary dismissal of petition denied, without costs. Notice and petition, pursuant to article 17 of the General Municipal Law, having been duly filed with the clerk of this court, and respondent having answered the petition herein, Hon. James Gibson, Justice of the Supreme Court, and Hon. William F. Christiana, Judge of the County Court of the County of Columbia, and Hon. Joseph A. Mogavero, Jr., Judge of the County Court of the County of Otsego, who are hereby temporarily assigned to the Supreme Court, are hereby designated to hear and report upon the issues in the above-entitled proceeding in accordance with the provisions of section 712 of the General Municipal Law. Herlihy, P. J., Staley, Jr., Greenblott, Sweeney and Reynolds, JJ., concur.